DETAILED ACTION
Claims 1 – 7 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 1 is objected to because of the following informalities:  
the term “a material thickness of between up to 0.05 mm” (lines 13-14) appears to have the additional word “between”.  
For purpose of examination the term “a material thickness of 
However, appropriate correction is required.

Claim 1 begins with a preamble recited as “Intelligent meat thermometer comprising:”.
“An intelligent meat thermometer comprising:” or the like will be considered.
Appropriate correction is required.

Claim 1 in line 5 is amended to read “a 
The term will be considered as not removing the added word center such that “a center of the meat” will be evaluated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 3 the phrases “such as” (claim 1, lines 9, 12 and 19); “preferably” (claim 1, lines 10 and 13); “most preferably” (claim 1, line 11); and “for instance” (claim 3, line 2); each render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purpose of examination these limitations will be considered as suggestions not as alternatives and not given weight.
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim 1 recites that the tube has a “thickness of between 0.05 mm and 0.30 mm” at line 10 and also recites “a material thickness of between up to 0.05 mm” at line 13-14 (see treatment in objection section above regarding the word between). 
This term “up to 0.05 mm” creates indefiniteness in view of the 0.05 mm bottom limit on thickness previously recited in the claim.
As best understood this limitation will be considered as 0.05 mm.
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim 1 recites that the probe is also “designed” with a set of parameters where the distance between the sensors having ranges based on the tube thickness (lines 11-16).
The term “designed” is indefinite since it is unclear if a step of designing would be required for an infringement to occur. This is impermissible and is indefinite as mixing statutory classes. See MPEP 2173.05(p) II.
For purpose of examination and to expedite prosecution the term “the probe is configured” rather than “the probe is also designed” will be considered.
However, positive in claim recitation of the structure applicant intends to claim is required.

Claim 1 is also indefinite since it is unclear about the structural requirements compatibility. Specifically, it is unclear if the recited relationships between tube thickness and sensor separation:
0.05mm thickness [Wingdings font/0xE0] less than 15mm separation; 
between 0.05mm and 0.25mm thickness [Wingdings font/0xE0] 15-20mm separation;
0.25mm and over thickness [Wingdings font/0xE0]  more than 20mm separation
Are these limitations recited alternatively or are these dimensions found in the same variable thickness tube?
As best understood (see instant publication [0012] and [0032]) for the purpose of examination and in order to expedite prosecution these relationships will be considered as alternative recitations.
However, positive in claim recitation of the structure applicant intends to claim is required.

Claim 1, further recites “a calculator that calculates on basis of received measurement data and displaying of results of calculations performed by the calculator”. It is unclear when an infringement of this language would occur, since steps of displaying and calculation have been claimed it is uncertain if such steps would be required for an infringement to occur.
Specifically, the phrases “a calculator that calculates” in line 17 as well as “displaying of results” in line 18 are indefinite as mixing statutory classes. See MPEP 2173.05(p) II. As claimed steps of displaying and calculation are required by these limitations. Such inclusion of step(s) in a structural claim is not allowed. See MPEP 2173.05(p) II.
For purpose of examination and in order to expedite prosecution the structural terms with the meaning of:
“a calculator configured to calculate” and “a display configured to display results” 
Or similar structural equivalent will be evaluated rather than the steps of displaying and calculation.
However, positive in claim recitation of the structure applicant intends to claim is required.

Finally, claims 1-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Please note the format of the claims in at least the cited art.
While Examiner has indicated issues and interpretations above applicant’s assistance in regularizing the claims is appreciated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 20080043809) in view of Rund (US 20060222051).

Regarding claim 1, (as best understood; see rejections and interpretations under 112(b) above) Herbert teaches intelligent meat thermometer (abstract; see figs. 1, 4, 8 and 9) comprising: 
a probe (22; see fig. 1; [0029]; see also 90 of fig. 4; [0047]) comprising: 
three temperature sensors (at least 38b, 38c and 38d; see fig. 1; [0029]; see also 94a/b/c of fig. 4; [0047]; see also fig. 9 with a similar set of temperature sensors) for temperature measurement at least in three places in meat (50/104; see at least fig. 1 and 4 showing this configuration of measuring in three places in the meat; see [0029] teaching regarding “a piece of meat 50”; see also [0047] teaching that 104 is meat), where at least one of the three temperature sensors after insertion in the meat is on a far side of a center (58 is the center of the meat 50; [0029]; 106 is “the midline 106 of meat 104” [0047]) of the meat opposite a point of insertion (see figs. 1 and 4 showing that at least 38b in fig. 1 and 94c in fig. 4 are so configured opposite the insertion point(s)), so that the center is located at a position between two of the three temperature sensors (see figs. 1 and 4 both showing this configuration), whereby the center temperature of the meat can be estimated (see fig. 9 showing a graph of display regarding the “temperature at the approximate center” of the meat [0062]); 
a tube of a stainless, heat conducting material ([0035] “With respect to meat thermometers, outer sheathing typically takes the form of a hollow metal tube or tine of stainless steel”; see also [0038-39]), such as steel, 
a calculator (at least the processor of display unit 26; see fig. 1; see [0029] “26 has a processor” and [0029] teaches regarding inputs to and outputs from the processor in the display unit 26; see also [0053-57] describing the processor in detail; see fig. 8) that calculates on basis of received measurement data ([0054] “The processor may also use temperature data inputs to calculate a temperature profile for the object”; see also [0029] and [0053-57]) and displaying of results of calculations performed by the calculator (see at least figs. 8 and 9 showing such display; see at least [0062]; [0054]), such as remaining cooking time and center temperature, and for setting of parameters for use in the calculations (at least [0052] teaches regarding parameters set by the device or user for use in the calculations; see at least 128 and 126 of fig. 8; see also [0053]) and that the probe is also designed with a distance between the three temperature sensors in the heat conducting material ([0045] “probes with a predetermined number of sensors, e.g., about 2 to about 20 temperature sensors, disposed over a predetermined distance, e.g., from about 2 to about 20 cm” – i.e. about 20mm at the shorter end of the range given), such as a steel tube.
Herbert does not directly and specifically state regarding the heat conducting material having a material thickness of between 0.05 mm and 0.30 mm, preferably between 0.05 mm and 0.25 mm and most preferably 0.25 mm, [where the sensor spacing/distance is] of less than 15 mm and preferably less than 10 mm at a material thickness of between up to 0.05 mm, and with a distance of between 15 mm and 20 mm at a material thickness of between 0.05 mm and 0.25 mm, and with a distance of more than 20 mm at a material thickness of 0.25 mm and above.
However, Rund teaches a temperature probe for food (abstract) with a stainless steel housing having an end opening of .4mm inner radius and .5mm outer radius ([0024]; see fig. 4B) which gives a material/steel thickness of .1mm (see fig. 4B in view of [0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stainless steel probe of Herbert with the specific knowledge of using the thickness dimensions for a stainless steel probe of Rund. This is because the thickness/thinness of materials and specific configurations allow for better response times (see at least fig. 6 of Rund). This is important in order to provide a more accurate sensing of desired temperatures.
Further (and due to the indefiniteness in claim 1 regarding the tube thickness to sensor separation – see 112(b) section above), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of the stainless tube and separation of the sensors based on design choices having to do with the meat intended to be measured (see at least figs. 1 and 4 of Herbert showing that the distance between the sensor is a design choice predicated on the thickness of the meat to be measured e.g. beef; see fig. 2 of Mendez showing a similar choice based on poultry), since it has been held that rearranging parts of an invention (here specific distances between the sensors) involves only routine skill (see [0042] of Herbert teaching regarding “Probes may be sized to reflect a particular application” and “Discrete temperature sensors may be placed in a probe with a spacing that is… at predetermined distances relative to a probe distal tip”) in the art (see MPEP 2144.04 (VI-C)).


Regarding claim 3, Herbert teaches that wherein the calculator is an external unit (see at least fig. 1 and 9 showing that the calculator is external; see also [0047] teaching that the calculator may be wirelessly connected to the sensors; see also [0029] directly teaching that the processor may be in the external portion), for instance a smartphone, a tablet or any other external unit capable of receiving input about the measurement data of the three sensors and perform calculations and display the results thereof (see figs. 8 and 9 showing display of the received data/measurements; see also [0029]).

Regarding claim 4, Herbert teaches that the probe comprises a transmitter for wireless transmission of measurement data (at least transmitting coil 102; see fig. 4; [0047] “Transmitting coil 102 is disposed in probe 90 to transmit information from the temperature sensors to a receiving unit”; see [0047-48]).

Regarding claim 5, Herbert teaches that the measurement data that are derived from the temperature measurements and calculations thereof are also used for calculation of cooking time on the basis of calculation of development of the center temperature (see fig. 1 showing center region -60-; see also [0029] teaching that the temperature of “center 60 of meat 50 and would typically have the lowest temperature that most accurately measures the temperature of interest to a cook working with a grill or oven”; see [0054] teaching regarding display of cooking time calculations based on the temperature with respect to a cooking profile; see also [0060] teaching that “The rate of cooking may also be projected by calculating the time left to complete the cooking process.”; see generally [0053-61] teaching in depth regarding cooking time calculations).

Regarding claim 6, Herbert teaches that the calculations of the center temperature and cooking time are integrated in the external unit (see at least fig. 1 and 9 showing that the calculator is external; see also [0029] directly teaching that “Display unit 26 has a processor to select the lowest temperature value”; see [0054] teaching regarding the processor producing a temperature profile; see [0059] teaching that the profile may include the center temperature; see fig. 9 showing display of an exemplary profile; see [0054] teaching regarding display of cooking time calculations based on the temperature with respect to a cooking profile).

Regarding claim 7, Herbert teaches that the external unit enables visual setting of a desired cooking temperature (see fig. 8 showing at least 130/132 showing the ambient -i.e. cooking- temperature may be selected; see also 128 which shows that a temperature for the food -shown, rare beef- may be selected; see [0052-53]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert as modified by Rund as applied to claim 1 above and further in view of Bauer et al. (EP 2741061; published 2014-06-11; all reference to English machine translation of record 03/12/2020; hereinafter Bauer).

Regarding claim 2, Herbert and Rund lack direct and specific teaching that he calculations are performed using a Lagrange polynomial or Newtonian algorithms.
However, Bauer teaches a multiple temperature sensor food probe (11; abstract; see fig. 1) for determining a core temperature of a cooking product (abstract; [0028]) using at least Newtonian algorithms ([0013]; see also [0019] and [0054]) and a Lagrange polynomial ([0013]; see also [0054]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the algorithms/calculations of Herbert as modified by Rund with the specific knowledge of using the Lagrange/Newtonian polynomial/algorithms for determining center temperature in meat of Bauer. This is because efficiently finding low points in cooking temperature data and finding the center temperature (generally the lowest temperature in cooking meat) is important in order to determine whether cooking is complete. This is important in order to avoid undercooked food and eliminate food borne pathogens in foods including in meat.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Jenkins et al. (US 20160051078); abstract; and figs. 12 and 21.
Mendez et al. (US 20140341254); abstract; [0026]; and figs. 2 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855